Citation Nr: 0731493	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for status post left 
ventral hernia repair, to include as associated with 
participation in Project SHAD.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as associated with 
participation in Project SHAD.

3.  Entitlement to service connection for bursitis of the 
left shoulder, to include as associated with participation in 
Project SHAD.

4.  Entitlement to service connection for a left hand 
condition, to include as associated with participation in 
Project SHAD.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as associated with 
participation in Project SHAD.

6.  Entitlement to service connection for mucous retention 
cyst of the right maxillary sinus, to include as associated 
with participation in Project SHAD.

7.  Entitlement to service connection for pressure on the 
brain with headaches and dizzy spells, to include as 
associated with participation in Project SHAD.

8.  Entitlement to service connection for tinnitus, to 
include as associated with participation in Project SHAD.

9.  Entitlement to service connection for residuals of 
asbestos exposure.

10.  Entitlement to service connection for residuals of 
galvanized poisoning.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to March 
1966 and from February 1967 to January 1969.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana.  In July 2007, the veteran appeared and testified 
before the undersigned at a Travel Board hearing held at the 
New Orleans RO.  The hearing transcript is associated with 
the claims folder.  Prior to that hearing, the veteran 
revoked an existing power of attorney and elected to proceed 
unrepresented.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his multiple disorders result from 
his exposure to toxic materials in service, to include 
welding fumes, asbestos, and/or methylacetoacetate as a 
result of his participation in Project SHAD.  His service 
medical records disclose a hospitalization in March 1965, as 
a result of exposure to zinc fumes while welding.  He was 
given an assessment of welding-fume fever.  VA has confirmed 
his potential exposure to methylacetoacetate as a result of 
his participation in the High Low test of Project SHAD while 
stationed aboard the USS FECHTELER (DD-870).  This test used 
methylacetoacetate to simulate Sarin nerve agent.

In December 2003, Public Law 108-170, the Veterans Health 
Care, Capital Asset, and Business Improvement Act of 2003, 
was enacted.  This law provides for veterans who participated 
in Project 112/SHAD Testing.  This change was promulgated in 
April 2004, by the Veterans Health Administration (VHA) and 
made effective immediately.  See VHA Directive 2004-016 
(April 15, 2004).  This directive provides that veterans who 
participated in Project 112/SHAD will be provided a thorough 
clinical evaluation and enhanced access to enrollment in the 
VA Health Care System, to include VA health care at no cost 
for any illness possibly related to their participation in 
that project.

The veteran underwent VA examinations in September 2003, 
prior to VHA Directive 2004-016 being issued.  Since the 
veteran's direct participation in Project 112 testing has 
been established, and in light of this directive from VHA, 
the present case is remanded to provide this veteran with a 
complete Project 112/SHAD examination.

On remand, the veteran should be provided notice of the 
criteria for establishing disability ratings and effective 
dates of award.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Provide the veteran notice consistent with 
the holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain complete clinical records of the 
veteran's treatment at the Jackson, 
Mississippi, VA Medical Center (VAMC), dated 
since January 2007; and request any available 
treatment records from the Biloxi, Mississippi 
VAMC, dated since 1962.

3.  Schedule the veteran for a thorough VA 
examination(s) in accordance with VHA Directive 
2004-016, entitled "Provision of Health Care 
Services to Veterans Involved in Project 
112/Shipboard Hazard and Defense (SHAD) 
Testing."  When scheduling the examinations, 
the RO/AMC must specifically note that the 
examinations should be performed in accordance 
with the above directive.  All appropriate 
tests and studies should be accomplished and 
all clinical findings should be reported in 
detail.  The claims folder must be available to 
the examiner(s), and review of the pertinent 
evidence therein should be noted.  If the 
examiner indicates that he or she did not 
review the claims file, then the examination(s) 
will be determined to be inadequate.

The examiner(s) must express opinions as to 
whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) that 
that the veteran has any disorder (i.e., 
ventral hernia, lumbar spine disorder, left 
shoulder disorder, left hand disorder, 
psychiatric disorder, mucous retention cyst of 
the right maxillary sinus, cardiovascular 
disorder, and/or brain disorder) that had its 
onset during active service or as a result of 
any in-service disease or injury, including 
methylacetoacetate as a result of his 
participation in Project SHAD, or whether such 
a relationship to service and hazardous-
material exposure is unlikely (i.e., less than 
a 50-50 degree of probability).  

Concerning tinnitus, the examiner should 
provide an opinion as to whether it is at least 
as likely as not that the veteran's tinnitus 
had its onset during active service or as a 
result of any in-service disease or injury, 
including methylacetoacetate as a result of his 
participation in Project SHAD and/or noise 
exposure.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the veteran has any current disability as a 
result of exposure to zinc fumes from welding 
and/or exposure to asbestos during service.  In 
providing this opinion, the examiner should 
discuss the significance of the March 1965 
hospitalization for welding fume fever.  

Note:  The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

Each examiner should provide supporting 
rationale including any citations or literature 
which supports the examiner's opinion.  If 
these matters cannot be medically determined 
without resort to mere conjuncture, this should 
be commented on by the examiner in the report.

4.  Thereafter, readjudicate the claims.  If 
any benefit sought on appeal remains denied, 
the veteran should be furnished a supplemental 
statement of the case and allowed an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

